IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-66,933-02




EX PARTE GARY WAYNE STRICKLAND, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07833 IN THE 354TH DISTRICT COURT
FROM HUNT COUNTY




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to twelve years’ imprisonment.  The Sixth Court of Appeals affirmed his
conviction.  Strickland v. Texas, No. 06-04-00063-CR (Tex. App.—Texarkana 2005, pet. ref’d).
            This is a subsequent application for a writ of habeas corpus.  Tex. Code Crim. Proc. art.
11.07, § 4. Applicant contends that he is actually innocent, trial and appellate counsel rendered
ineffective assistance, his parole file contains false information, evidence was not tested, and the
evidence is insufficient.  Applicant does not demonstrate that the factual or legal bases of his claims
were previously unavailable.  Nor does he make a prima facie case of actual innocence. 
Accordingly, these claims are dismissed under § 4.  Applicant also contends that he was the victim
in a prison disciplinary case.  This claim is denied.  Ex parte Brager, 704 S.W.2d 46 (Tex. Crim.
App. 1986). This application is dismissed in part and denied in part. 
             
Filed: April 30, 2014
Do not publish